DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 11, 13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Ikai et al (US 9,699,479), teaches A method for decoding a video signal, the method comprising: checking whether a coding block is divided into a plurality of transform blocks; based on the coding block being divided into the plurality of transform blocks, determining a limited region in the coding block based on a width and a height of a transform block of the plurality of transform blocks, wherein a last non-zero transform coefficient is positioned in the limited region; obtaining first information regarding a position of the last non-zero transform coefficient within the limited region; and decoding the transform block based on the position of the last non-zero transform coefficient.  However, the closest prior art does not teach wherein the first information is binarized based on a truncated unary code allocated within the limited region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487